              Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 1 of 25



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

   MELVIN PHILLIPS                                                                     CIVIL ACTION
   VERSUS                                                                              NO. 17-17496
   DARREL VANNOY, WARDEN                                                               SECTION “J”(4)


                                   REPORT AND RECOMMENDATION

         The petitioner, Melvin Phillips (“Phillips”), filed a petition for federal habeas corpus relief

under 28 U.S.C. § 2254 that was referred to a United States Magistrate Judge to conduct hearings,

including an evidentiary hearing if necessary, and to submit proposed findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), and as applicable, Rule 8(b) of

the Rules Governing Section 2254 Cases. On August 2, 2018, the undersigned Magistrate Judge

issued a Report and Recommendation recommending dismissal of Phillips’s petition for failure to

exhaust state court remedies as to his challenge to a jury charge used in his state court criminal

trial unless Phillips dismissed, or amended the petition to exclude, the unexhausted claim.1 After

review of Phillips’s objections and motion to amend, the District Judge granted the amendment to

exclude the unexhausted claim and referred the matter back to the undersigned magistrate judge

for issuance of a report and recommendation on the remaining claims.2

         Upon review of the entire record, the Court has determined that this matter can be disposed

of without an evidentiary hearing. See 28 U.S.C. § 2254(e)(2) (2006).3


         1
             Rec. Doc. No. 10.
         2
             Rec. Doc. Nos. 11, 12, 13.
         3
          Under 28 U.S.C. § 2254(e)(2), an evidentiary hearing is held only when the petitioner shows that either the
claim relies on a new, retroactive rule of constitutional law that was previously unavailable or a factual basis that could
not have been previously discovered by the exercise of due diligence and the facts underlying the claim show by clear
and convincing evidence that, but for the constitutional error, no reasonable jury would have convicted the petitioner.
              Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 2 of 25



I.       Factual and Procedural Background

         On October 31, 2011, Phillips was charged in Jefferson Parish by Bill of Information, as

amended, with one count of armed robbery and one count of attempted armed robbery.4 The record

reflects that, at approximately 1:00 a.m. on September 3, 2011, Carlos Sosa was working at the

Shell gas station on West Esplanade and Williams Boulevard when a man, later identified as

Phillips, walked in and demanded money.5 Upon demanding the money, Phillips raised his t-shirt

and displayed the handle of a gun secured in his belt. Phillips kept his hand on the gun handle for

the duration of the robbery.

         Sosa complied with the Phillip’s demands and gave him the money from the register.

Unsatisfied, Phillips ordered Sosa to open the store’s safe and lift the drawer out of the register to

disclose any additional money. Sosa told Phillips that he could not open the safe and that there

was no more money underneath the register drawer. Phillips took the money he had been given

and before leaving, instructed Sosa to stay inside. When Phillips left, Sosa called the police and

explained that Phillips was wearing an army hat, fatigue jacket, white t-shirt, shorts, and tennis

shoes. The robbery was captured on the store’s surveillance cameras. A few days later, Sosa

identified Phillips from a photographic lineup.

         That same night, at approximately 4:45 a.m., Kenneth Klein was working at the Exxon

station located at the corner of David Drive and Airline Highway when a man, later identified as

Phillips, wearing a white t-shirt and camouflage pants entered the store, took out his wallet, and



         4
             St. Rec. Vol. 1 of 7, Bill of Information, 10/31/11 (as amended 6/26/12).
         5
         The facts were taken from the published opinion of the Louisiana Fifth Circuit Court of Appeal on direct
appeal. State v. Phillips, 130 So.3d 416, 418-20 (La. App. 5th Cir. 2013); St. Rec. Vol. 6 of 7, 5th Cir. Opinion, 13-
KA-154, pp. 3-6, 12/12/13.

                                                             2
         Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 3 of 25



asked for a pack of cigarettes. When Klein retrieved the cigarettes, Phillips said, “I’ll take the

Kools and everything in the register, or I’ll blow your f***ing head off.” Phillips lifted his shirt

to reveal a gun tucked in his waistband, and he placed his hand on the gun. Klein could see the

handle grip, the trigger guard, the hammer, and a portion of the barrel.

       Klein complied with Phillips’s demand and placed the money from the cash register on the

counter. Phillips demanded the money that was under the drawer of the register, but Klein said

there was none. Phillips then stated, “Don’t look at me or I’ll blow your f***ing head off.” Klein

was scared and concerned that Phillips would follow through with his threats. When Phillips took

his hand off the gun to reach for the money, Klein took out his own pistol and shot Phillips twice.

After the first shot, Klein thought Phillips was trying to reach for the gun at his waist, so he fired

the second shot.

       Phillips ran from the store and Klein followed him outside to get his license plate number.

When he got outside, Klein thought Phillips was getting back out of his car to start shooting at

him. Klein then fired one more shot into the car door in an attempt to keep Phillips in the car, and

to mark the car so it could be identified. Phillips drove away, and Klein called the police.

       Upon their arrival, the police discovered that Phillips left his wallet, including his social

security card, driver’s license, and other identifying items, on the counter of Klein’s store. After

being shot, Phillips soon was involved in a one-car accident and was taken to the hospital for

treatment of his gunshot wounds. The police retrieved from the car a BB handgun, Phillips’s Visa

credit card, cell phone, a hat, and camouflage shorts.




                                                  3
              Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 4 of 25



         Phillips was tried before a jury on June 26 and 27, 2012, and was found guilty as charged.6

On July 19, 2012, the Trial Court denied Phillips’s motion for a new trial and, after waiver of legal

delays, sentenced him to consecutive prison terms of 50 years for armed robbery and 24 years for

attempted armed robbery.7

         The State also filed a multiple bill charging Phillips as a second felony offender.8

Following a hearing on the multiple bill that same day, the Trial Court vacated the original

sentences and resentenced Phillips as a second offender to serve 75 years in prison for armed

robbery and 50 years in prison for attempted armed robbery to run concurrently and without benefit

of parole, probation, or suspension of sentence.9

         On direct appeal to the Louisiana Fifth Circuit Court of Appeal, Phillips’s appointed

counsel asserted three errors:10 (1) the Trial Court erred by reading a jury instruction which stated

that a toy gun could be a dangerous weapon in the armed robbery of Sosa, and the evidence was

only sufficient to establish a first degree robbery of Sosa; (2) the Trial Court erred by imposing an

unconstitutionally excessive sentence; and (3) trial counsel erred by failing to file a motion to

reconsider the sentence if that failure precludes review of the excessive sentence. In his pro se




         6
          St. Rec. Vol. 1 of 7, Trial Minutes, 6/26/12; Trial Minutes, 6/27/12; Jury Verdict, 6/27/12; St. Rec. Vol. 4
of 7, Trial Transcript, 6/26/12; St. Rec. Vol. 5 of 7, Trial Transcript (continued), 6/26/12; St. Rec. Vol. 6 of 7, Trial
Transcript (continued), 6/26/12; Trial Transcript, 6/27/12.
         7
         St. Rec. Vol. 1 of 7, Sentencing Minutes, 7/19/12; Motion for New Trial, 7/19/12; St. Rec. Vol. 6 of 7,
Sentencing Transcript, pp. 15, 28, 7/19/12.
         8
         St. Rec. Vol. 1 of 7, Sentencing Minutes, 7/19/12; Multiple Bill, 7/19/12; St. Rec. Vol. 6 of 7, Sentencing
Transcript, p. 30, 7/19/12.

         9
             St. Rec. Vol. 1 of 7, Sentencing Minutes, 7/19/12; St. Rec. Vol. 6 of 7, Sentencing Transcript, p. 30, 7/19/12.

         10
              St. Rec. Vol. 6 of 7, Appeal Brief, 13-KA-154, 3/28/13.

                                                              4
             Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 5 of 25



supplemental brief, Phillips asserted the following errors:11 (1) the Trial Court erred in adjudicating

him as a second offender when the State failed to meet its burden of proof on the multiple bill; and

(2) trial counsel failed to object or move to quash the multiple bill.

        On December 12, 2013, the Louisiana Fifth Circuit affirmed Phillips’s convictions finding

no merit in his first counseled claim.12 However, based on his claim of ineffective assistance of

counsel for failing to challenge the multiple bill proceedings, and finding concerns with the

evidence relied on by the State, the Court vacated the multiple offender adjudication and sentences

without prejudice to the State’s ability to retry Phillips as a multiple offender on remand. As a

result, the Court went on to find no need to address the excessive sentence and related ineffective

assistance claim. On February 5, 2014, the Court also refused Phillips’s pro se request for

rehearing based on further argument related to the constitutionality of the predicate offense in the

multiple bill.13

        On September 26, 2014, the Louisiana Supreme Court summarily denied Phillips’s related

writ application in which he asserted that the Louisiana Fifth Circuit erred in finding the evidence

sufficient to support the armed robbery conviction.14

        Following the remand by the Louisiana Fifth Circuit, on February 3, 2015, the Trial Court

resentenced Phillips to serve consecutive terms of 50 years for armed robbery and 24 years for



        11
             St. Rec. Vol. 1 of 7, Pro Se Supplemental Brief, 13-KA-154, 5/17/13.
        12
             Phillips, 130 So.3d at 416; St. Rec. Vol. 6 of 7, 5th Cir. Opinion, 13-KA-154, 12/12/13.
        13
             St. Rec. Vol. 6 of 7, 5th Cir. Notice, 13-KA-154, 2/5/14; Pro Se Application for Rehearing, 13-KA-154,
12/30/13.

        14
          State ex rel. Phillips, 149 So.3d 257 (La. 2014); St. Rec. Vol. 7 of 7, La. S. Ct. Order, 2014-KH-0147,
9/26/14; La. S. Ct. Writ Application, 14-KH-147, 1/21/14 (dated 1/10/14).

                                                            5
              Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 6 of 25



attempted armed robbery.15 On March 11, 2015, Phillips pleaded guilty to the State’s multiple

bill.16 The Trial Court vacated the sentences and resentenced him as a second offender to

consecutive sentences of 75 years for armed robbery and 50 years for attempted armed robbery to

be without benefit of parole, probation, or suspension of sentence.

         Phillips sought no review of the new multiple offender adjudication or sentence. His

convictions and sentences became final thirty (30) days later, on April 10, 2015, when he did not

move for leave to appeal or seek reconsideration of the new sentences. La. Code Crim. P. art.

914;17 Butler v. Cain, 533 F.3d 314, 317 (5th Cir. 2008) (“[A] conviction becomes final when the

time for seeking further direct review in the state court expires.”) (quoting Roberts v. Cockrell,

319 F.3d 690, 694 (5th Cir. 2003)); Burton v. Stewart, 549 U.S. 147, 156 (2007) (in a criminal

case, judgment includes conviction and sentence, therefore the AEDPA “limitations period did not

begin until both his conviction and sentence ‘became final by the conclusion of direct review or

the expiration of the time for seeking such review,’” citing 28 U.S.C. § 2244(d)(1)(A)); Scott v.

Hubert, 635 F.3d 659, 665 (5th Cir. 2011) (same, citing Burton, 549 U.S. at 156).

         Eleven months later, on March 8, 2016, Phillips signed and submitted an application for

post-conviction relief to the Trial Court in which he asserted that he received ineffective assistance

of counsel when counsel advised him to reject a plea offer of a 20-year sentence and failed to argue



         15
              St. Rec. Vol. 1 of 7, Sentencing Minutes, 2/3/15.
         16
          St. Rec. Vol. 1 of 7, Sentencing Minutes, 3/11/15; Multiple Bill, 3/10/15; Waiver of Rights - Plea of Guilty
Multiple Offender, 3/11/15.
         17
           Louisiana law requires a criminal defendant to move for leave to appeal within thirty (30) days of the order
or judgment being appealed or a ruling on a timely motion to reconsider a sentence. La. Code Crim. P. art. 914 (as
amended La. Acts 2003, No. 949, § 1). Failure to move timely for appeal under Art. 914 rendered the conviction and
sentence final at the expiration of that period. State v. Counterman, 475 So.2d 336, 338 (La. 1985).

                                                             6
             Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 7 of 25



the only legitimate defense.18 On May 13, 2016, after receiving additional briefing, the Trial Court

denied relief finding no merit to the claims under the standards in Strickland v. Washington, 466

U.S. 668 (1984) and related case law.19

        On July 13, 2016, the Louisiana Fifth Circuit denied Phillips’s related writ application

finding no error in the Trial Court’s ruling.20 On December 5, 2017, the Louisiana Supreme Court

denied Phillips’s subsequent writ application holding that he failed to show ineffective assistance

of counsel under Strickland.21

II.     Federal Petition

        On December 18, 2017, the clerk of this Court filed Phillips’s federal petition for habeas

corpus relief in which he asserts the following grounds for relief:22 (1) insufficient evidence to

convict and improper jury instruction; and (2) ineffective assistance of counsel when his trial

attorney advised him to reject a plea offer of a 20-year sentence and failed to argue the only

legitimate defense to the jury. Phillips has since amended his petition to exclude the unexhausted

claim of an improper jury instruction. Exhaustion was the only procedural defense asserted in the

State’s response in opposition to Phillips’s federal habeas petition.23



        18
             St. Rec. Vol. 1 of 7, Application for Post-Conviction Relief, 3/14/16 (dated 3/8/16).
         19
            St. Rec. Vol. 2 of 7, Trial Court Order, 5/13/16; Memorandum in Support, 3/29/16; Trial Court Order,
4/6/16; State’s Response, 4/21/16; see also, Traverse, 5/25/16; Trial Court Order, 6/1/16.
        20
        St. Rec. Vol. 2 of 7, 5th Cir. Order, 16-KH-353, 7/13/16; St. Rec. Vol. 7 of 7, 5th Cir. Writ Application,
16-KH-353, 6/20/16 (dated 6/10/16).
        21
          State ex rel. Phillips v. State, 231 So.3d 32 (La. 2017); St. Rec. Vol. 7 of 7, La. S. Ct. Order, 2016-KH-
1549, 12/5/17; La. S. Ct. Writ Application, 16-KH-1549, 8/12/16 (dated 7/26/16).

        22
             Rec. Doc. No. 1.

        23
             Rec. Doc. No. 9.

                                                            7
              Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 8 of 25



III.     General Standards of Review

         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-

132, 110 Stat. 1214,24 applies to this petition, which is deemed filed in this Court no later than

December 18, 2017.25 The threshold questions on habeas review under the amended statute are

whether the petition is timely and whether the claim raised by the petitioner was adjudicated on

the merits in state court; i.e., the petitioner must have exhausted state court remedies and must not

be in “procedural default” on a claim. Nobles v. Johnson, 127 F.3d 409, 419-20 (5th Cir. 1997)

(citing 28 U.S.C. § 2254(b), (c)).

         The State concedes, and the record proves, that Phillips’s federal petition was timely filed.

The Court has already addressed Phillips’s failure to exhaust state court review and no other

procedural defenses are reflected in the record. The Court will review Phillips’s remaining claims.

IV.      Standards of a Merits Review

         The AEDPA standard of review is governed by § 2254(d) and the Supreme Court’s

decision in Williams v. Taylor, 529 U.S. 362 (2000). It provides different standards for questions

of fact, questions of law, and mixed questions of fact and law.


         24
           The AEDPA comprehensively revised federal habeas corpus legislation, including 28 U.S.C. § 2254, and
applied to habeas petitions filed after its effective date, April 24, 1996. Flanagan v. Johnson, 154 F.3d 196, 198 (5th
Cir. 1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)). The AEDPA was signed into law on that date and does not
specify an effective date for its non-capital habeas corpus amendments. Absent legislative intent to the contrary,
statutes become effective when signed into law. United States v. Sherrod, 964 F.2d 1501, 1505 n.11 (5th Cir. 1992).
         25
             The Fifth Circuit has recognized that a “mailbox rule” applies to pleadings, including habeas corpus
petitions filed after the effective date of the AEDPA, submitted to federal courts by prisoners acting pro se. Under
this rule, the date when prison officials receive the pleading from the inmate for delivery to the court is considered the
time of filing for limitations purposes. Coleman v. Johnson, 184 F.3d 398, 401 (5th Cir. 1999); Spotville v. Cain, 149
F.3d 374, 378 (5th Cir. 1998); Cooper v. Brookshire, 70 F.3d 377, 379 (5th Cir. 1995). The clerk of court filed
Phillips’s petition when it was received on December 18, 2018. The official stamp of the prison legal department
reflects that Phillips’s delivered his pleadings for electronic mailing to the court on December 18, 2017. The fact that
he paid the filing fee does not alter the application of the federal mailbox rule to his pro se petition. See Cousin v.
Lensing, 310 F.3d 843, 847 (5th Cir. 2002).

                                                            8
         Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 9 of 25



       A state court’s determinations of questions of fact are presumed correct and the Court must

give deference to the state court findings unless they were based on an unreasonable determination

of the facts in light of the evidence presented in the state court proceeding. 28 U.S.C. § 2254(d)(2)

(2006); see Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). The amended statute also codifies

the “presumption of correctness” that attaches to state court findings of fact and the “clear and

convincing evidence” burden placed on a petitioner who attempts to overcome that presumption.

28 U.S.C. § 2254(e)(1).

       A state court’s determination of questions of law and mixed questions of law and fact are

reviewed under § 2254(d)(1), as amended by the AEDPA. The standard provides that deference

be given to the state court’s decision unless the decision is “contrary to or involves an unreasonable

application of clearly established federal law” as determined by the United States Supreme Court.

Hill, 210 F.3d at 485. The “critical point” in determining the Supreme Court rule to be applied “is

that relief is available under § 2254(d)(1)’s unreasonable-application clause if, and only if, it is so

obvious that a clearly established rule applies to a given set of facts that there could be no

‘fairminded disagreement’ on the question.” White v. Woodall, 572 U.S. 415, 427 (2014) (citing

Harrington v. Richter, 562 U.S. 86, 103 (2011)). “Thus, ‘if a habeas court must extend a rationale

before it can apply to the facts at hand,’ then by definition the rationale was not ‘clearly established

at the time of the state-court decision.’” White, 572 U.S. at 426 (quoting Yarborough v. Alvarado,

541 U.S. 652, 666 (2004)).

       A state court’s decision can be “contrary to” federal law if: (1) the state court arrives at a

conclusion opposite to that reached by the Supreme Court on a question of law; or (2) the state

court decides a case differently than the Supreme Court has on a set of materially indistinguishable

facts. Williams, 529 U.S. at 405-06, 412-13; Penry v. Johnson, 532 U.S. 782, 792-93 (2001); Hill,
                                                   9
          Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 10 of 25



210 F.3d at 485. A state court’s decision can involve an “unreasonable application” of federal law

if it correctly identifies the governing rule but then applies it unreasonably to the facts. White, 572

U.S. at 426-27; Williams, 529 U.S. at 406-08, 413; Penry, 532 U.S. at 792.

          The Supreme Court in Williams did not specifically define “unreasonable” in the context

of decisions involving unreasonable applications of federal law. See Williams, 529 U.S. at 410.

The Court, however, noted that an unreasonable application of federal law is different from an

incorrect application of federal law. Id. “‘[A] federal habeas court may not issue the writ simply

because that court concludes in its independent judgment that the state-court decision applied [a

Supreme Court case] incorrectly.’” Price v. Vincent, 538 U.S. 634, 641 (2003) (quoting Woodford

v. Visciotti, 537 U.S. 19, 24-25 (2002)) (brackets in original); Bell v. Cone, 535 U.S. 685, 699

(2002).

          Thus, under the “unreasonable application” determination, the Court need not determine

whether the state court’s reasoning is sound, rather “the only question for a federal habeas court is

whether the state court’s determination is objectively unreasonable.” Neal v. Puckett, 286 F.3d

230, 246 (5th Cir. 2002). The burden is on the petitioner to show that the state court applied the

precedent to the facts of his case in an objectively unreasonable manner. Price, 538 U.S. at 641

(quoting Woodford, 537 U.S. at 24-25); Wright v. Quarterman, 470 F.3d 581, 585 (5th Cir. 2006).

In addition, review under § 2254(d)(1) is limited to the record before the state court that

adjudicated the claim on the merits. Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

V.        Analysis

          A.     Sufficiency of the Evidence (Claim No. 1)

          Phillips alleges that the state failed to prove that his B.B. gun was a dangerous weapon to

prove the armed robbery. Phillips’s counsel asserted this claim on direct appeal. Citing Jackson
                                                  10
          Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 11 of 25



v. Virginia, 443 U.S. 307 (1979), and related state case law, the Louisiana Fifth Circuit denied

relief finding that, under Louisiana law, the B.B. gun satisfied the dangerous weapon element of

the armed robbery committed against Sosa.26 This was the last reasoned opinion on the issue. See

Wilson v. Sellers, __ U.S. __, 138 S. Ct. 1188, 1192 (2018) (“We hold that the federal court should

‘look through’ the unexplained decision to the last related state-court decision that does provide a

relevant rationale . . . then presume that the unexplained decision adopted the same reasoning.”);

see also, Ylst v. Nunnemaker, 501 U.S. 797, 802 (1991) (when the last state court judgment does

not indicate whether it is based on procedural default, the federal court will presume that the state

court has relied upon the same grounds as the last reasoned state court opinion.)

         Claims of insufficient evidence present a mixed question of law and fact. Perez v. Cain,

529 F.3d 588, 594 (5th Cir. 2008); Maes v. Thomas, 46 F.3d 979, 988 (10th Cir. 1995). The Court

must therefore give deference to the state court’s findings unless the decision was contrary to or

involved an unreasonable application of Supreme Court law. Miller v. Johnson, 200 F.3d 274, 281

(5th Cir. 2000).

         The appropriate standard for determining the sufficiency of evidence is that set forth in

Jackson, relied on by the state appellate court, which requires a court to determine whether, after

viewing the record and the evidence in the light most favorable to the prosecution, a rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable doubt.

Jackson, 443 U.S. at 319; Perez, 529 F.3d at 594; Williams v. Cain, 408 F. App’x 817, 821 (5th




         26
            Phillips limited his issue to proof of the “armed robbery.” He was charged with the armed robbery of Sosa,
and the state courts limited the discussion to that conviction. The charge as to Klein was attempted armed robbery.
Nevertheless, the analysis would be the same as to both counts.
                                                         11
          Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 12 of 25



Cir. 2011). Louisiana law allows for a crime to be proven by both direct and circumstantial

evidence.27

         The Court’s consideration of the sufficiency of the evidence extends only to what was

presented at trial. See McDaniel v. Brown, 558 U.S. 120, 131, 134 (2010) (recognizing that a

reviewing court is to consider all of the trial evidence as a whole under Jackson ); Johnson v. Cain,

347 F. App’x 89, 91 (5th Cir. 2009) (quoting Jackson, 443 U.S. at 324) (Jackson standard relies

“upon the record evidence adduced at the trial.”). The review of the sufficiency of the evidence,

however, does not include review of the weight of the evidence or the credibility of the witnesses,

because those determinations are the exclusive province of the jury. United States v. Young, 107

F. App’x 442, 443 (5th Cir. 2004) (per curiam) (citing United States v. Garcia, 995 F.2d 556, 561

(5th Cir. 1993)); see also Jackson, 443 U.S. at 319 (noting that it is the jury’s responsibility “to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from

basic facts to ultimate facts.”) A reviewing federal habeas court, therefore, is not authorized to

substitute its interpretation of the evidence or its view of the credibility of witnesses for that of the

fact-finder. Weeks v. Scott, 55 F.3d 1059, 1062 (1995) (citing Alexander v. McCotter, 775 F.2d




         27
           Under Louisiana law, “[t]he rule as to circumstantial evidence is: assuming every fact to be proved that the
evidence tends to prove, in order to convict, it must exclude every reasonable hypothesis of innocence.” La. Rev.
Stat. Ann. § 15:438. However, on federal habeas corpus review, the court does not apply this state law, “reasonable
hypothesis” standard, and instead must apply the Jackson and AEDPA standards of review. See Gilley v. Collins, 968
F.2d 465, 468 (5th Cir. 1992) (citing Schrader v. Whitley, 904 F.2d 282, 284 (5th Cir. 1990)). To the extent Phillips
relies on Louisiana’s circumstantial evidence rule itself, “[t]his is not a purely separate test from the Jackson standard
to be applied instead of a sufficiency of the evidence test ... . Ultimately, all evidence, both direct and circumstantial,
must be sufficient under Jackson to satisfy a rational juror that the defendant is guilty beyond a reasonable doubt.”
State v. Porretto, 468 So. 2d 1142, 1146 (La. 1985); accord State v. Williams, 693 So. 2d 204, 209 (La. App. 4th Cir.
1997). The reasonable hypothesis standard under state law is “just an evidentiary guide for the jury. If a rational trier
of fact reasonably rejects the defendant’s hypothesis of innocence, that hypothesis fails.” State v. Maxie, 614 So.2d
1318, 1321 (La. App. 3d Cir. 1993); accord Williams, 693 So. 2d at 209. The appropriate standard for this Court on
habeas review remains Jackson.
                                                            12
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 13 of 25



595, 598 (5th Cir. 1985)). All credibility choices and conflicting inferences must be resolved in

favor of the verdict. Ramirez v. Dretke, 398 F.3d 691, 695 (5th Cir. 2005).

       In addition, “[t]he Jackson inquiry ‘does not focus on whether the trier of fact made the

correct guilt or innocence determination, but rather whether it made a rational decision to convict

or acquit.’” Santellan v. Cockrell, 271 F.3d 190, 193 (5th Cir. 2001) (quoting Herrera v. Collins,

506 U.S. 390, 402 (1993)). Thus, to determine whether the commission of a crime is adequately

supported by the record, a court must review the substantive elements of the crime as defined by

state law. Perez, 529 F.3d at 594 (citing Jackson, 443 U.S. at 324 n.16).

       In Louisiana, armed robbery is “the taking of anything of value belonging to another from

the person of another or that is in the immediate control of another, by use of force or intimidation,

while armed with a dangerous weapon.” La. Rev. Stat. Ann. § 14:64. Armed robbery is a general

intent crime in Louisiana. State v. Smith, 23 So.3d 291, 297 (La. 2009). “General criminal intent

is present whenever there is specific intent, and also when the circumstances indicate that the

offender, in the ordinary course of human experience, must have adverted to the prescribed

criminal consequences as reasonably certain to result from his act or failure to act.” La. Rev. Stat.

Ann. § 14:10(2). In Louisiana, general intent “is shown by the very doing of the acts which have

been declared criminal.” (citation omitted) State v. Oliphant, 113 So.3d 165, 172 (La. 2013). Intent

need not be proven directly but may be inferred from the actions of the defendant and the

circumstances surrounding those actions. State v. Sharlhorne, 554 So.2d 1317, 1321 (La. App. 1st

Cir. 1989); State v. Tate, 851 So.2d 921, 930 (La. 2003) (citing State v. Brooks, 505 So.2d 714,

717 (La. 1987)).

       Louisiana law defines a dangerous weapon as “any gas, liquid or other substance or

instrumentality, which, in the manner used, is calculated or likely to produce death or great bodily
                                                 13
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 14 of 25



harm.” La. Rev. Stat. Ann. § 14:2(3). Louisiana law recognizes that a gun is a dangerous weapon.

La. Rev. Stat. Ann. § 14:64(A); State v. Thomas, 13 So.3d 603, 606 (La. App. 5th Cir. 2009). Even

an unworkable weapon can suffice for an armed robbery conviction under the proper

circumstances. State v. Levi, 259 La. 591, 250 So.2d 751 (1971); State v. Lewis, 892 So.2d 702

(La. App. 2d Cir. 2005). Similarly, the Louisiana courts have repeatedly held that a B.B. or toy

gun can be considered a dangerous weapon if the jury determines the interaction between the

offender and the victim created a highly charged atmosphere whereby there was danger of serious

bodily harm resulting from the victim’s fear for his life. State v. Chisholm, 139 So.3d 1091, 1099

(La. App. 2d Cir. 2014) (toy pellet gun found sufficient in the manner used to support armed

robbery conviction); Lewis, 892 So.2d at 702 (B.B. gun is a dangerous weapon as used); State v.

Woods, 713 So.2d 1231 (La. App. 1st Cir. 1998), writ denied, 741 So.2d 1281 (La. 1999) (toy B.B.

gun was a weapon as used); see also State v. Green, 409 So.2d 563 (La. 1982) (toy cap pistol as

used was a dangerous weapon); State v. Williams, 827 So.2d 1286 (La. App. 2d Cir. 2002), writ

denied, 853 So.2d 633 (La. 2003) (pellet gun is a dangerous weapon). The “dangerous weapon”

determination presents a question of fact for the jury. State v. McClure, 793 So.2d 454 (La. App.

2d Cir. 2001); State v. Hopkins, 692 So.2d 538 (La. App. 3d Cir. 1997); see also Gipson v. Warden,

La. St. Pen., No. 06-1809, 2009 WL 3333144, at *10 (W.D. La. Oct. 15, 2009) (“whether an object

is a dangerous weapon is a factual issue to be determined in the context of how the gun was used

in the robbery”).

       In this case, the Louisiana Fifth Circuit determined that the jury reasonably found under

the circumstances that the B.B. gun used by Phillips during the commission of the crime satisfied

the “dangerous weapon” element. This Court must give deference to the appellate court’s, and the

jury’s, determination of evidentiary credibility, and justifiable inferences of fact. Cittadino v.
                                               14
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 15 of 25



Cain, No. 98-0774, 1999 WL 350072, at *4 (E.D. La. May 27, 1999) (denying habeas relief on

insufficient evidence claim petitioner used a toy gun in the armed robbery).

       In this case, there was ample evidence for the jury to conclude that Phillips committed an

armed robbery with a dangerous weapon. The evidence established that Phillips took the money

from Sosa by use of force or intimidation in a highly charge atmosphere. Sosa testified at trial that

Phillips walked into the store and asked for money.28 He then lifted his shirt to show the gun

tucked into his belt. Sosa saw the handle of the gun and recalled that Phillips kept his hand on the

gun after that.29 When Sosa saw the gun, he took it seriously and put the money from the register

on the counter in front of Phillips.30 When Phillips asked for more money, Sosa showed him there

was no money under the drawer and told him he could not open the safe. Sosa testified that he

was nervous and did not “play around” because of the gun.31

       The jury, therefore, heard testimony that Phillips demanded money from Sosa and showed

him the weapon as a threat or intimidation to give him the money. Sosa indicated that he took

Phillips’s action seriously and was nervous because of the gun and the way Phillips kept his hand

on the gun. The jury also viewed the surveillance video recording of the incident as it took place

and was able to evaluate the “highly charged atmosphere” during the robbery.

       The actions and emotions during the Sosa robbery are consistent with similar cases in

Louisiana, cited above, in which the circumstances and victim fear were sufficient to render a toy

B.B. gun to be a dangerous weapon. Under the circumstances, the jury was reasonable in finding



       28
            St. Rec. Vol. 6 of 7, Trial Transcript (continued), p. 398, 6/26/12.
       29
            Id. at pp. 398, 401.
       30
            Id. at pp. 398, 402.
       31
            Id. at pp. 398, 401.
                                                            15
          Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 16 of 25



the B.B. gun to be a dangerous weapon and that Phillips took the money from Sosa by use of force

or intimidation while armed with a dangerous weapon.

        The denial of relief on this issue was neither contrary to nor an unreasonable application

of Jackson. Phillips is not entitled to relief on this issue.

        B.       Effective Assistance of Counsel (Claim No. 2)

        Phillips alleges that his trial counsel provided ineffective assistance when he advised him

to reject a plea agreement that included a 20-year sentence. He also claims that counsel was

ineffective when he failed to argue the only legitimate defense to the jury, i.e. first-degree robbery

and attempted first-degree robbery, as opposed to simple robbery and attempted simple robbery.

Phillips also suggests that his trial counsel may have been a district attorney in Orleans Parish, and

he would not have hired him had he known this.

        Phillips asserted these arguments on post-conviction review. As mentioned above, the state

courts denied relief on these claims under the standards set forth in Strickland.

        The Supreme Court’s holding in Strickland, 466 U.S. at 668, relied upon by the state courts,

is the appropriate standard for judging the performance of counsel. In Strickland, the Supreme

Court established a two-part test for evaluating claims of ineffective assistance of counsel in which

the petitioner must prove deficient performance and prejudice therefrom. See Strickland, 466 U.S.

at 687.      The petitioner has the burden of proving ineffective assistance of counsel by a

preponderance of the evidence. Montoya v. Johnson, 226 F.3d 399, 408 (5th Cir. 2000); Jernigan

v. Collins, 980 F.2d 292, 296 (5th Cir. 1992). In deciding ineffective assistance claims, a court

need not address both prongs of the conjunctive Strickland standard, but may dispose of such a

claim based solely on a petitioner’s failure to meet either prong of the test. Amos v. Scott, 61 F.3d

333, 348 (5th Cir. 1995).
                                                   16
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 17 of 25



       To prevail on the deficiency prong, petitioner must demonstrate that counsel’s conduct

failed to meet the constitutional minimum guaranteed by the Sixth Amendment. See Styron v.

Johnson, 262 F.3d 438, 450 (5th Cir. 2001).            “The defendant must show that counsel’s

representation fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 687-

88. The analysis of counsel’s performance must consider the reasonableness of counsel’s actions

under prevailing professional norms and in light of all of the circumstances. See Id., 466 U.S. at

689; Carty v. Thaler, 583 F.3d 244, 258 (5th Cir. 2009). The reviewing court must “judge . . .

counsel’s challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

conduct.” Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (quoting Strickland, 466 U.S. at 690).

Petitioner must overcome a strong presumption that the conduct of his counsel falls within a wide

range of reasonable representation. Harrington, 562 U.S. at 104 (citing Strickland, 466 U.S. at

689). “[I]t is all too easy to conclude that a particular act or omission of counsel was unreasonable

in the harsh light of hindsight.” Bell, 535 U.S. at 702 (citing Strickland, 466 U.S. at 689). As a

result, federal habeas courts presume that trial strategy is objectively reasonable unless clearly

proven otherwise. Strickland, 466 U.S. at 689; Johnson v. Dretke, 394 F.3d 332, 337 (5th Cir.

2004) (counsel’s “‘conscious and informed decision on trial tactics and strategy cannot be the basis

for constitutionally ineffective assistance of counsel unless it is so ill chosen that it permeates the

entire trial with obvious unfairness.’”) (quoting United States v. Jones, 287 F.3d 325, 331 (5th Cir.

2002)); Geiger v. Cain, 540 F.3d 303, 309 (5th Cir. 2008).

       To prove prejudice, the petitioner “must show that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694; Williams v. Thaler, 602 F.3d 291, 310 (5th Cir. 2010). Furthermore,

“[t]he petitioner must ‘affirmatively prove,’ and not just allege, prejudice.” Day v. Quarterman,
                                                  17
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 18 of 25



566 F.3d 527, 536 (5th Cir. 2009) (quoting Strickland, 466 U.S. at 695). In this context, “a

reasonable probability is a probability sufficient to undermine confidence in the outcome.” Cullen,

563 U.S. at 189 (quoting Strickland, 466 U.S. at. 694). This standard requires a “substantial,” not

just “conceivable,” likelihood of a different result. Harrington, 562 U.S. at 112. In determining

whether prejudice resulted, courts must review the record to determine “the relative role that the

alleged trial errors played in the total context of [the] trial.” Crockett v. McCotter, 796 F.2d 787,

793 (5th Cir. 1986). Thus, conclusory allegations of ineffective assistance of counsel, with no

showing of effect on the proceedings, do not raise a constitutional issue sufficient to support federal

habeas relief. Miller, 200 F.3d at 282 (citing Ross v. Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983)).

       On habeas review, the Supreme Court has clarified that, in applying Strickland, “[t]he

question is whether an attorney’s representation amounted to incompetence under prevailing

professional norms, not whether it deviated from best practices or most common custom.”

Harrington, 562 U.S. at 105. The Harrington Court went on to recognize the high level of

deference owed to a state court’s findings under Strickland in light of AEDPA standards of review:

       The standards created by Strickland and §2254(d) are both highly deferential, and
       when the two apply in tandem, review is doubly so. The Strickland standard is a
       general one, so the range of reasonable applications is substantial. Federal habeas
       courts must guard against the danger of equating unreasonableness under Strickland
       with unreasonableness under § 2254(d). When § 2254(d) applies, the question is
       not whether counsel’s actions were reasonable. The question is whether there is
       any reasonable argument that counsel satisfied Strickland’s deferential standard.

Id., at 105 (citations and quotation marks omitted).

       Thus, scrutiny of counsel’s performance under § 2254(d) therefore is “doubly deferential.”

Cullen, 563 U.S. at 190 (quoting Knowles v. Mirzayance, 556 U.S. 111, 112 (2009)). The federal

courts must take a “highly deferential” look at counsel’s performance under the Strickland standard

through the “deferential lens of § 2254(d).” Id. (citing Strickland, 466 U.S. at 689, and quoting
                                                  18
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 19 of 25



Knowles, 556 U.S. at 121 n.2). This Court must also apply the “strong presumption” that counsel’s

strategy and defense tactics fall “within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 690; Moore v. Johnson, 194 F.3d 586, 591 (5th Cir. 1999).

       Federal habeas courts presume that trial strategy is objectively reasonable unless clearly

proven otherwise by the petitioner. Strickland, 466 U.S. at 689; Geiger, 540 F.3d at 309; Moore,

194 F.3d at 591. In assessing counsel’s performance, a federal habeas court must make every

effort to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s

challenged conduct, and to evaluate the conduct from counsel’s perspective at the time of trial.

Strickland, 466 U.S. at 689; Neal, 286 F.3d at 236-37; Clark v. Johnson, 227 F.3d 273, 282-83

(5th Cir. 2000).    Tactical decisions, when supported by the circumstances, are objectively

reasonable and do not amount to unconstitutionally deficient performance. Lamb v. Johnson, 179

F.3d 352, 358 (5th Cir. 1999) (citing Rector v. Johnson, 120 F.3d 551, 564 (5th Cir. 1997) and

Mann v. Scott, 41 F.3d 968, 983-84 (5th Cir. 1994)).

       The denial of effective assistance of counsel under Strickland is a mixed question of law

and fact. Clark v. Thaler, 673 F.3d 410, 416 (5th Cir. 2012); Woodfox v. Cain, 609 F.3d 774, 789

(5th Cir. 2010). The question before this court is whether the state courts’ denial of relief on these

claims was contrary to or an unreasonable application of United States Supreme Court precedent.

           1. Plea Offer

       Phillips claims that his counsel advised him to reject a plea offer that would have given

him only a 20-year sentence. He does not indicate any other details about the alleged plea offer,

including the alleged charge(s) to which he would be pleading. In addition, the state court record

contains no indication that a plea offer was made by the State, and Phillips has provided no support

for his suggestion that an offer was presented to defense counsel or by defense counsel.
                                                 19
         Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 20 of 25



Nevertheless, Phillips’s unsupported assertion is that his counsel advised him to reject the offer,

because he was certain that the State could not prove that he had a dangerous weapon.

        The Supreme Court has held that the Sixth Amendment right to effective assistance of

counsel extends to the negotiation and consideration of plea offers that lapse or are rejected is “a

right that extends to the plea-bargaining process.” Lafler v. Cooper, 566 U.S. 156, 162 (2012);

Missouri v. Frye, 566 U.S. 134, 143-144 (2012). The Supreme Court has made clear, however,

that “a defendant has no right to be offered a plea . . . nor a federal right that the judge accept it.”

(citations omitted) Frye, 566 U.S. at 148-49. On the other hand, “[t]he fact that [a defendant] is

guilty does not mean he was not entitled by the Sixth Amendment to effective assistance or that

he suffered no prejudice from his attorney’s deficient performance during plea bargaining.” Lafler,

566 U.S. at 169.

        In Lafler, the parties conceded that Lafler’s counsel was deficient when he advised Lafler

to reject the plea offer, but they disagreed as to whether Lafler was prejudiced by the advice. The

Supreme Court, therefore, specifically considered the Strickland prejudice prong when the plea

offer is rejected on the deficient advice of counsel:

        If a plea bargain has been offered, a defendant has the right to effective assistance
        of counsel in considering whether to accept it. If that right is denied, prejudice can
        be shown if loss of the plea opportunity led to a trial resulting in a conviction on
        more serious charges or the imposition of a more severe sentence.

Lafler, 566 U.S. at 168. Under this holding, a petitioner is required to prove that he was prejudiced

by showing that “the outcome of the plea process would have been different with competent

advice.” Id. at 163.

        In further summarizing the application of Strickland, the Court explained that a petitioner

must prove “that but for the ineffective advice of counsel there is a reasonable probability that the

                                                  20
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 21 of 25



plea offer would have been presented to the court (i.e., that the defendant would have accepted the

plea and the prosecution would not have withdrawn it in light of intervening circumstances), that

the court would have accepted its terms, and that the conviction or sentence, or both, under the

offer’s terms would have been less severe than under the judgment and sentence that in fact were

imposed.” Id. at 163-64.

       As indicated above, Phillips has failed to provide any proof, and the record contains none,

that a plea offer was made by the State. Phillips does not indicate that any such offer included a

plea to a lesser charge, only that he would have received a 20-year sentence. While this is less

than he ultimately received, he has not established that the state trial court would have accepted

the plea as allegedly offered. In fact, the state trial court made no indication that it would have

accepted a plea offer when it denied Phillips claim on post-conviction review. Establishing this

component is a critical factor in establishing prejudice under Frye and Lafler.

       Likewise, there is no proof that Phillips counsel advised him to reject a plea offer that

otherwise would have benefited him. “Absent evidence in the record, a court cannot consider a

habeas petitioner’s bald assertions on a critical issue in his pro se petition, unsupported and

unsupportable by anything else contained in the record, to be of probative evidentiary value.”

Ross, 694 F.2d at 1011 (citing Woodard v. Beto, 447 F.2d 103 (5th Cir. 1971)); Schlang v. Heard,

691 F.2d 796 (5th Cir. 1982). Phillip’s self-serving allegations and unsupported, conclusory

arguments do not establish that his criminal proceeding would have ended in a more favorable

manner but for counsel’s advice. Adams v. Cooley, No. 15-6207, 2017 WL 2729568, at *14 (E.D.

La. Feb. 1, 2017) (petitioner’s claim regarding counsel’s advice was not evidence proving his

counsel performed deficiently).


                                                21
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 22 of 25



       Nevertheless, even if the Court were to assume for purposes of this decision that Phillips’s

counsel advised him to reject the alleged plea offer, Phillips has not shown a reasonable probability

that, at that time, he would have accepted the deal “but for the ineffective advice of counsel.”

Lafler, 566 U.S. at 163-64. Significantly, Phillips has not clearly stated that he would have

accepted the alleged plea offer and professed his guilt as required for relief under Frye. Instead,

Phillips simply claims that, in hindsight, his counsel was overconfident that the State could not

prove that the toy gun was a dangerous weapon.

       However, the Supreme Court in Lafler noted that “an erroneous strategic prediction about

the outcome of a trial is not necessarily deficient performance.” Lafler, 566 U.S. at 174.

Moreover, bad advice alone generally is insufficient to establish a Lafler violation. Wilson v.

Addison, 577 F. App’x 782, 786 (10th Cir. 2014); United States v. Patterson, 525 F. App’x 681,

685 (10th Cir. 2013). As the Lafler court made clear, the Strickland prejudice prong must be

considered even when the advice is deficient performance. In this case, Phillips has not established

the actual prejudice necessary under Lafler.

       Having failed to do so, Phillips has not shown that the state courts’ denial of relief on this

issue was contrary to or an unreasonable application of Strickland. He is not entitled to relief on

this claim.

              2. Defense Theory

       Phillips suggests that his counsel was deficient in pursuing a defense theory of simple

robbery and attempted simple robbery rather than first degree robbery and attempted first degree

robbery. Phillips claims that, because of the toy B.B. gun, first degree robbery included an element

where the perpetrator led the victim to believe he was armed with a dangerous weapon.


                                                 22
        Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 23 of 25



       The trial transcripts reflect that Phillips’s counsel consistently argued to the jury that the

State would be unable to prove that the toy B.B. gun was a dangerous weapon. In closing

argument, his counsel urged the jury to reach this conclusion based on the State’s failure to prove

that Phillips used the gun in a manner that would have made it a dangerous weapon or that a highly

charged environment existed during the alleged robberies.32 His counsel pointed out to the jury

that armed robbery and first degree robbery both required a finding that the toy gun was a

dangerous weapon. As such, he argued to the jury that, because the weapon was not dangerous

under the law, the only reasonable verdict would have been simple robbery and attempted simple

robbery.33 The jury obviously resolved that the weapon was dangerous in reaching its verdict.

       The Strickland doctrine has established that hindsight is not the proper perspective for

judging the competence of counsel’s trial decisions. Strickland, 466 U.S. at 689. “[I]t is all too

easy for a court, examining counsel’s defense after it has proved unsuccessful, to conclude that a

particular act or omission of counsel was unreasonable.” Strickland, 466 U.S. at 689 (citations

omitted). Thus, the fact that a defense theory was not successful does not alone render counsel’s

performance deficient or prejudicial. See Martinez v. Dretke, 99 F. App’x 538, 543 (5th Cir. 2004)

(“Again, an unsuccessful strategy does not necessarily indicate constitutionally deficient

counsel.”).

       In this case, Phillips’s counsel presented a defense to the charges that was more than

reasonable under the circumstances of the case. The State’s evidence included the toy weapon

used by Phillips against both victims and compelling testimony and video of the robberies. His



       32
            St. Rec. Vol. 6 of 7, Trial Transcript, p. 69-71, 6/27/12.
       33
            Id. at 71.
                                                            23
           Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 24 of 25



counsel was well within reason to present a defense designed to convince the jury to find that

Phillips actions only met the least of the responsive offenses. Phillips has provided nothing to

undermine the deference due his counsel’s trial strategy or that due the denial of relief by the state

courts.

          Finally, Phillips makes an off-hand comment during his discussion of this claim that he

would not have hired his attorney had he known that counsel was a district attorney in Orleans

Parish. The state trial court found the claim speculative, because there was no proof in the record

that Phillips’s counsel held that position nor did Phillips indicate how this rendered his counsel

ineffective.     Phillips has provided nothing more to this Court to establish a claim under

Strickland.34

          As the state trial court indicated, it is well settled that conclusory allegations of ineffective

assistance of counsel, with no showing of deficient performance or effect on the proceedings, do

not raise a constitutional issue sufficient to support federal habeas relief. See Miller, 200 F.3d at

282 (citing Ross, 694 F.2d at 1012). Phillips has made no such allegations against his counsel in

this regard. He also has shown no error in the state courts’ ruling on this point.

          For these reasons, the state court’s denial of relief was not contrary to or an unreasonable

application of Strickland. Phillips’s is not entitled to relief.

VI.       Recommendation

          For the foregoing reasons, it is RECOMMENDED that Phillips’s petition for issuance of

a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH

PREJUDICE.


          34
          The Court’s research did not locate any information in the public domain to reflect that Phillips’s attorney
was an Orleans Parish assistant district attorney at or around the time of his criminal case.
                                                         24
         Case 2:17-cv-17496-CJB Document 14 Filed 04/01/19 Page 25 of 25



        A party’s failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge’s report and recommendation within fourteen (14) days

after being served with a copy shall bar that party, except upon grounds of plain error, from

attacking on appeal the unobjected-to proposed factual findings and legal conclusions accepted by

the district court, provided that the party has been served with notice that such consequences will

result from a failure to object. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th

Cir. 1996).35

                New Orleans, Louisiana, this 1st day of April, 2019.




                                               ____________________________________________
                                                          KAREN WELLS ROBY
                                               CHIEF UNITED STATES MAGISTRATE JUDGE




        35
         Douglass referenced the previously applicable ten-day period for the filing of objections. Effective
December 1, 2009, 28 U.S.C. § 636(b)(1) was amended to extend the period to fourteen days.

                                                     25
